Name: Commission Regulation (EEC) No 2188/86 of 11 July 1986 amending Regulations (EEC) No 2443/85 and (EEC) No 2444/85 fixing for the period 1985/86 certain coefficients applicable to cereals exported in the form of certain spirituous beverages, in respect of the period of application of those coefficients
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 190/52 Official Journal of the European Communities 12. 7 . 86 COMMISSION REGULATION (EEC) No 2188/86 of 11 July 1986 amending Regulations (EEC) No 2443/85 and (EEC) No 2444/85 fixing for the period 1985/86 certain coefficients applicable to cereals exported in the form of certain spirituous beverages, in respect of the period of application of those coefficients Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2443/85 is hereby amended as follows : 1 . In Article 1 , the date '31 July 1986' is replaced by '30 June 1986'. 2. In the Annex thereto, the period of application '1 August 1985 to 31 July 1986' is replaced by '1 August 1985 to 30 June 1986.' Article 2 Regulation (EEC) No 2444/85 is hereby amended as follows : 1 . In Article 1 , the date '31 July 1986' is replaced by '30 June 1986'. 2 . In the Annex thereto, the period of application '1 August 1985 to 31 July 1986' is replaced by '1 August 1985 to 30 June 1986'. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), and in particular Article 16 (6) thereof, Having regard to Council Regulation (EEC) No 1188/81 of 28 April 1981 laying down general rules for granting refunds adjusted in the case of cereals exported in the form of certain spirituous beverages and the criteria for fixing the amount of such refunds and amending Regula ­ tion (EEC) No 3035/80 concerning such products not covered by Annex II to the Treaty (3), and in particular Article 12 thereof, Whereas Commission Regulation (EEC) No 1842/81 (4), as last amended by Regulation (EEC) No 2187/86 (*), lays down detailed rules for granting refunds adjusted in the case of cereals exported in the form of certain spirituous beverages ; Whereas, the period of application of the coefficients for the 1985/86 marketing year was fixed by Commission Regulations (EEC) No 2443/85 (*) and (EEC) No 2444/85 f) in accordance with the marketing years as defined for cereals ; Whereas, following the alteration of the dates of the marketing years for cereals under Regulation (EEC) No 1579/86, the period of application of the coefficients fixed by Regulation (EEC) No 2443/85 and (EEC) No 2444/85 should be adjusted ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 July 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (*) OJ No L 139, 24. 5 . 1986, p. 29 . O OJ No L 121 5. 5. 1981 , p. 3 . ( «) OJ No L 183 , 4. 7 . 1981 , p. 10 . if) See page 51 of this Official Journal , f) OJ No L 232, 30 . 8 . 1985, p. 13 . h OJ No L 232, 30 . 8 . 1985, p. 15 .